Detailed Office Action
Groups I and III are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 2/18/2022.
Title
The title is objected to because it is directed to plural articles of manufacture [Trousers]. 35 U.S.C. 171 requires that a patent may be obtained for an article of manufacture. Therefore, the title must be amended so that it is directed to a singular article of manufacture. For example:
–Trouser—
The title must be amended throughout the specification and claim in accordance with the objection to the title.
Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the exact scope of the claimed article has been definitively described. In particular:
The scope of the claim is not clear. One of skill in the art must resort to conjecture in order to determine what is claimed for the following reasons:
A. Broken lines are shown within solid line subject matter and the disclosure lacks surface shading to precisely describe if the surfaces inside of or around the broken lines are claimed or form no part of the claim. 
It may be possible to add line shading to indicate surfaces shown as claimed so long as the amendment does not introduce a new appearance that deviates from the originally filed figures. On the alternative, it may be possible to amend the descriptive statement to clarify if the surfaces adjacent the broken lines are claimed or form no part of the claim so long as the amended statement definitely describes the scope.
B. The broken lines may have different meanings which have not been clarified. In particular, the feet portion of the drawings may be a portion of the trousers or they may be environment. 
The descriptive statement may be amended to clarify if the feet and legs shown in the drawings are environment. On the alternative, applicant may include remarks in response to clarify that they are a portion of the trousers. 
C. Some of the broken lines in the alternate configuration views (2.2, 2.4, 2.6) may be contour lines describing the ruched shape of the trouser legs. This shape is shown as claimed along the outline of the trouser legs, but the pleats of the ruching are placed in broken lines inside the solid lines. Contour lines, like surface shading lines are used to describe claimed surfaces. Since the ruched shape is shown as claimed, the lines that may be contour lines should be placed in solid lines since they are understood to depict a claimed appearance. Surface treatment such as contour lines are only used to depict the nature of claimed surfaces. It is improper and confuses the scope of the claim to show the contour lines of a claimed shape in broken line.
If the horizontal broken lines in 2.2, 2.4, 2.6 depict the claimed ruched surface, they must be placed in solid line to show the shape and nature of the claimed surface. 
See the points illustrated below.

    PNG
    media_image1.png
    816
    793
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    594
    507
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    858
    744
    media_image3.png
    Greyscale




New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
Failure to submit replacement correction sheets overcoming all of the deficiencies in the drawing disclosure set forth above, or an explanation why the drawing corrections or additional drawing views are not necessary will result in the rejection of the claim under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, being made FINAL in the next Office action

The claim as rejected above is indefinite because the scope is not fully described. However, the ornamental appearance of the claim is sufficient for comparison with the prior art. Accordingly, the claim is also rejected under 35 USC 102, as follows. See MPEP 2143.03(I).
Claim Rejection - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US. Patent Number Des.337194 (7/13/1993, Marks) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of U.S. Des.337194 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  
U.S. Des.337194   is substantially the same as that of the claimed design. That is, the appearance of the claimed trouser is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the U.S. Des.337194. 

Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a) and (b). The claim stands rejected under 35 U.S.C. §102.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915